Citation Nr: 0840706	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery, claimed as a gastrointestinal disorder.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for a kidney disorder, 
claimed as a residual of malaria.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, including a period in the Republic of 
Vietnam.  He is the recipient of the Combat Infantryman 
Badge.  The veteran also had additional service in the Coast 
Guard Reserves.  

This matter is on appeal from a November 2002 rating decision 
from the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for residuals of dysentery, claimed as a 
gastrointestinal disorder, residuals of malaria, and a kidney 
disorder, claimed as a residual of malaria.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for January 10, 2007.  The 
veteran provided good cause as to why he could not attend the 
hearing.  The veteran was then assigned another hearing date 
on April 2, 2007.  In a letter to the Board the veteran 
stated that he could not attend the second hearing and 
requested that his case be transferred to the Board in 
Washington.  As he requested that his file be transferred, 
and did not request a postponement of his hearing, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2008).

This case was initially before the Board in April 2007, when 
it was remanded for additional development.  The case is 
ready for review. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between residuals of 
dysentery, claimed as a gastrointestinal disorder, and 
service is not of record.

2.  Competent evidence of malaria is not of record, or 
alternatively, a nexus between residuals of malaria and 
service is not of record.

3.  Competent evidence of a current kidney disorder is not of 
record.


CONCLUSIONS OF LAW

1.  Residuals of dysentery, claimed as a gastrointestinal 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Residuals of malaria was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).

3.  A kidney disorder, claimed as a residual of malaria, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In addition, service connection may be presumed for calculi 
of the kidney manifested to a compensable degree (10 percent) 
within a one year after discharge from service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 




II.  Analysis

At the outset, the Board acknowledges that the veteran is a 
combat veteran and that the mandates of Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996) are for application.  As noted 
above, the veteran received the CIB.  In Collette, the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease is service-connected.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  That 
is, section 1154(b) aids the veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service (provides a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred in or aggravated by service).  In order 
to establish service connection, there must be competent 
medical evidence establishing a current disability and a 
nexus between the veteran's active military service and his 
current disability.  As discussed below, the lack of a 
current disability or a causal nexus between any claimed 
disability and service is where the evidence preponderates 
against the veteran's claims.

Residuals of Dysentery

The veteran seeks service connection for residuals of 
dysentery, claimed as a gastrointestinal disorder.  The 
veteran contends that he currently has stomach problems and 
was prescribed prevacid to manage his condition.  A review of 
the evidence reveals that service connection is not 
warranted, however.  

Even if presuming in-service occurrence, the veteran's 
service treatment reports fails to show any resulting chronic 
disability.  The veteran's service entrance examination dated 
in September 1967 shows the veteran reported having the mumps 
prior to service, but otherwise showed a normal medical 
report.  His July 1970 separation examination shows that his 
health was normal and no gastrointestinal disorders were 
noted.  An examination dated in July 1983, from the veteran's 
time in the Reserves, reports the veteran having dysentery 
while on active duty in 1968, but revealed a normal 
examination.

The veteran also received a VA examination in January 1981.  
The veteran reported a 12-year history of stomach complaints 
dating back to service.  He gave a history of contracting 
dysentery in 1968 and requiring three months of treatment.  
He stated that he had severe stomach cramps and diarrhea.  
The veteran complained of cramping and burning in his 
abdomen, but the pain was not associated with nausea or 
vomiting.  He also complained of occasional loose bowel 
movements and rumbling in his stomach.  The examiner found a 
normal abdomen.

March 1992 medical records show that the veteran was provided 
with a retrograde pylegram, which revealed a normal gas 
pattern in the veteran's abdomen.  February 2003 private 
medical records show that the veteran might have small polyps 
or fecal matter after a barium enema was provided to him.  No 
pertinent diagnosis was made.

The veteran received a VA examination in April 2008.  The 
examiner reviewed the entire case file.  The examiner found 
that the veteran did not have nausea, vomiting, constipation, 
diarrhea or any fistula.  The veteran did not have lower 
abdominal pain, cramping, distress or ulcerative colitis.  
The veteran reported having dysentery while in service, but 
the examiner noted that the veteran has no present conditions 
related to the dysentery.  The examiner diagnosed upper 
gastrointestinal heartburn and discomfort, but no lower 
abdominal cramping or diarrhea or discomfort of any kind 
associated with dysentery.  The examiner stated that there is 
no relationship between the gastrointestinal complaints and 
dysentery, as the veteran has no current symptoms of 
dysentery.  He stated definitively that there is no 
relationship between the dysentery, cramping, or diarrhea, 
resulting from pathology in the colon.  There is also no 
connection between this and the esophagus and stomach 
symptoms of heartburn, which the veteran has now.  

As demonstrated, a review of the medical evidence fails to 
show a nexus on which to grant service connection.  Even if 
the veteran previously had dysentery, not one of his service 
reports including his reservist reports shows any treatment 
for dysentery.  Rather, the reports consistently show that 
the veteran does not have any gastrointestinal disorders or 
complaints.  In addition, the post service medical evidence 
does not etiologically relate any current symptoms of 
heartburn or other gastrointestinal conditions to service or 
any event in service.  In fact, the January 1981 report 
merely references the veteran's historical recollection.  A 
bare transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Furthermore, and most importantly, the 
VA examination conducted in April 2008 shows that the veteran 
has no present conditions related to dysentery.  The 
examination report is of great probative value, as the 
examiner conducted a thorough review of the veteran's case 
file, reviewed the veteran's medical history and examined 
him.  

The Board is aware of statements submitted on behalf of the 
veteran, which address the issue of in-service incurrence.  
Letters from F.R.S., a retired Sergeant Major, stated that he 
was a medic in Vietnam for three months and that he treated 
the veteran for dysentery.  In addition, the veteran's spouse 
submitted a statement stating that since their marriage in 
1972, her husband has experienced stomach problems, which has 
resulted in continued hospital treatment.  The veteran also 
submitted a statement in July 2008, stating that he 
contracted dysentery via contaminated drinking water.  The 
veteran asserted that this caused many problems with his 
health, in particular, stomach ulcers, polyps and eating 
disorders.  No medical evidence was presented to support 
findings of these conditions.

The Board has carefully considered the lay statements of 
record.  With respect to the veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2008). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the veteran is not competent to state he has a 
disability related to a disease and then relate this to 
service.  Most importantly in the case, the veteran has 
failed to provide any medical evidence of a disability 
related to service while at the same time service medical 
evidence provides evidence against these claims, indicating 
no problems.  
Simply stated, the Board finds that the service treatment 
records, private medical records and VA examinations, 
outweigh the veteran's contentions.  

Furthermore, for the same reasoning, the veteran's wife is 
not competent to relate the veteran's stomach conditions to 
his dysentery.  As to F.R.S., the Board has already conceded 
that the veteran incurred dysentery in service, but evidence 
of a medical nexus opinion is still lacking.

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West, 2002).  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for dysentery, claimed as a 
gastrointestinal disorder and the claim is denied. 

Residuals of Malaria 

The veteran contends that he has "flu like conditions" two 
to three times a year, which he attributes to a diagnosis of 
malaria while in service.  A review of the evidence reveals 
that service connection is not warranted.  

A review of the veteran's service treatment records shows 
that he had chills, body aches and headaches in February 
1970.  Nonetheless, no chronic disability was noted.

The veteran received a VA examination in January 1981.  The 
veteran reported that in 1970 he was diagnosed with malaria 
and treated at Fort Bragg for one to two weeks.  He stated 
that at the time he had fever and jaundice, but has not had 
fever and jaundice since then.  The examiner found normal 
findings.  In an April 1991 annual physical, the veteran 
again reported having malaria in 1968.

On VA examination in April 2008, no verifiable diagnosis of 
or subsequent attacks of malaria were found.  The examiner 
went on to say that there is no evidence in the case file 
that the veteran has ever had any residuals of malaria.  

As discussed above, while the Board affords the veteran the 
benefit of the doubt with regard to his in-service incurrence 
of malaria, there is no evidence of any residuals of malaria.  
VA examinations show no symptoms of malaria and the April 
2008 VA examiner definitively stated that there is no 
evidence that the veteran has any residuals of malaria.  
Regardless of the provisions of section 1154(b), in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board is cognizant of the veteran's and his wife's 
statements.  The veteran's spouse submitted a statement 
reporting that her husband has "recurring flu-like symptoms, 
like that of malaria."  However, neither the veteran nor his 
spouse is competent to render such a diagnosis.  As discussed 
above, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In conclusion, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  

Kidney Disorder 

The veteran contends that he is entitled to service 
connection for a kidney disorder secondary to malaria, as he 
has had a kidney/urinary condition since having contracted 
malaria in service.  The Board begins by noting that service 
connection on a secondary basis is denied as a matter of law.  
Secondary service connection may only be granted if service 
connection is already in effect for another condition.  See 
38 C.F.R. § 3.310 (2008).  As service connection is not in 
effect for malaria, the veteran's claim for service 
connection on a secondary basis must be denied.

The Board will nonetheless analyze the veteran's claim on a 
direct basis.  The veteran's service treatment records show a 
possible kidney infection in June 1968.  The veteran's 
September 1970 service treatment record shows that the 
veteran was healthy and did not have any noted disorders.  On 
a health questionnaire dated in September 1970, the veteran 
indicated that he had not been hospitalized in the past five 
years, had never had kidney disease, and had no health 
changes in the last year.  A reenlistment examination dated 
in November 1985, notes no medical problems or complaints.  
An examination from September 1993 shows that the veteran had 
kidney surgery in February 1993, but reported that he was in 
good health.  

An operative report from March 1992 shows a preoperative 
diagnosis of bulbourethral stricture treated by an internal 
ureterotomy.  The veteran had no involvement of the kidney 
and a bilateral pyelogram revealed normal kidneys.  The 
veteran also received a normal kidney sonogram.  Reports 
showed that the bladder appeared unremarkable and emptied 
well.

In the April 2008 VA examination, the examiner stated that 
the veteran has never had any kidney disorder.  The examiner 
went on to say that there is no way that malaria or dysentery 
could cause a urethral stricture, and therefore, no way that 
the veteran's kidney problems can result from malaria via a 
urethral stricture.  

Where the evidence fails to show a current diagnosis of a 
kidney disorder, service connection must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under the circumstances presented in the case, the Board 
finds the veteran's claim of service connection for a kidney 
disorder claimed as a residual of malaria is not warranted, 
and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2002, prior to the 
initial adjudication of the claim, which notified the veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2002 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in letters dated in 
March 2004, March 2006, May 2006 and May 2007.  

While these letters were sent after the November 2002 
decision, the Board determines that the veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the readjudication of his claims.  
Furthermore, the Board finds that because a preponderance of 
the evidence is against the claims, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and service treatment records.  The veteran 
was also afforded several VA examinations in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of dysentery, 
claimed as a gastrointestinal disorder, is denied.

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to service connection for a kidney disorder, 
claimed as a residual of malaria, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


